UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-6027



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


IVANDER JAMES, JR.,

                                               Defendant - Appellant.


                              No. 06-6582



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


IVANDER JAMES, JR.,

                                               Defendant - Appellant.


Appeals from the United States District Court for the District of
South Carolina, at Florence.    C. Weston Houck, Senior District
Judge. (4:01-cr-00965-CWH; 4:05-cv-00096-CWH)


Submitted:   August 9, 2006                 Decided:   August 31, 2006


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Ivander James, Jr., Appellant Pro Se.    Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           In these consolidated appeals, Ivander James, Jr., seeks

to appeal the district court’s orders denying relief on his 28

U.S.C. § 2255 (2000) motion, and denying reconsideration.                The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.      28 U.S.C. § 2253(c)(1) (2000).        A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”               28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner   satisfies    this   standard    by

demonstrating    that   reasonable   jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.      Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).        We have

independently reviewed the record and conclude that James has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeals.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                DISMISSED




                                 - 3 -